Mr. Justice Leech delivered the opinion of the court: This is a claim for electric light and water service furnished by the claimant while Company “E” Fifth Regiment Illinois Reserve Militia was stationed at Carbondale, Illinois, and occupying and using the Armory Hall in said city. The Attorney General files a statement consenting to the award and that the claim has been thoroughly investigated and found to be true and correct, with the recommendation that an award be made. The court therefore awards the claimant the sum of $167.38.